Exhibit 10.2

 

EXECUTION

 

FIRST AMENDMENT TO SECURITY AGREEMENT

 

This FIRST AMENDMENT TO SECURITY AGREEMENT (this “Amendment”) is dated as of
August 3, 2017 and is among Marathon Patent Group, a Delaware corporation, (the
“Company”), the undersigned grantors (collectively, the “Grantor”) and DBD
Credit Funding, LLC, as collateral agent for the Secured Parties (as defined in
the Amended and Restated Revenue Sharing and Securities Purchase Agreement
referred to below) (in such capacity, the “Collateral Agent”) and amends that
certain Security Agreement dated as of January 29, 2015 (as supplemented on
January 10, 2017 and as such agreement, as amended hereby and as may be further
amended, supplemented or otherwise modified and in effect from time to time, the
“Security Agreement”) between the Grantor and the Collateral Agent. Except as
otherwise defined in this Amendment, capitalized terms defined in the Amendment
and used herein shall have the meanings given to them in the Revenue Sharing and
Securities Purchase Agreement referred to below or the Security Agreement, as
applicable.

 

RECITALS:

 

WHEREAS, on January 10, 2017 the Grantor and the Collateral Agent entered into a
Amended and Restated Revenue Sharing and Securities Purchase Agreement (as it
may be amended, restated, supplemented or otherwise modified from time to time,
the “Revenue Sharing and Securities Purchase Agreement”);

 

WHEREAS, the Grantor agreed to secure the Grantor’s Obligations under the
Documents as set forth in the Security Agreement; and

 

WHEREAS, the parties wish to amend the Security Agreement as herein provided.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

 

Section 1.  Amendments to Security Agreement.

 

Section 3.1 shall be amended and restated as follows:

 

“3.1. Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a) (and any successor provision thereof)),
of all Obligations, including without limitation, obligations with respect to
the payment of the Revenue Stream and the Notes with respect to Grantor, whether
now existing or hereafter incurred (collectively, the “Secured Obligations”).”

 

Section 2.  Effectiveness.  The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent (the date of such
satisfaction, the “Amendment Effective Date”):

 

(a)                                 the receipt by the Collateral Agent of
executed counterparts of this Amendment which, when taken together, bear the
signatures of the Grantor;

 

(b)                                 updated Schedules to the Security Agreement
(updated as of the Amendment Effective Date);

 

(c)                                  the representations and warranties set
forth herein shall be true and correct as of the Amendment Effective Date;

 

(d)                                 at the time of and immediately after the
Amendment Effective Date, no Default or Event of Default shall have occurred and
be continuing; and

 

(e)                                  the Grantor’s payment of all fees and
expenses (including attorney’s fees) to the extent invoiced on or before the
date hereof incurred by the Collateral Agent in connection with the preparation,

 

--------------------------------------------------------------------------------


 

negotiation, execution and delivery of this Amendment or otherwise owning under
the Revenue Sharing and Securities Purchase Agreement.

 

Section 3.  Affirmation of Collateral Grant; Commercial Tort Claims.  Each
Grantor hereby reaffirms and confirms its grant to the Collateral Agent (for the
benefit of the Secured Parties) of a security interest and continuing lien on
the Collateral as set forth in the Security Agreement (as amended hereby) and
hereby grants to the Collateral Agent (for the benefit of the Secured Parties) a
security interest and continuing lien on all of such Grantor’s right, title and
interest in and to the Collateral (as defined in the Security Agreement (as
amended hereby)).

 

Section 4.  Representations and Warranties.  Each Grantor hereby represents and
warrants to the Collateral Agent that:

 

(a)                                 The execution, delivery and performance of
this Amendment by each Grantor has been duly authorized by all necessary
corporate or other organizational action, and do not and will not (i) contravene
the terms of any of such Person’s Organization Documents, (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (x) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (y) any material order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject or (iii) violate any Legal Requirement.

 

(b)                                 This Amendment has been duly executed and
delivered by each Grantor.  This Amendment constitutes a legal, valid and
binding obligation of each Grantor, enforceable against such Grantor in
accordance with its terms, except as the enforcement may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
rights of creditors generally or by equitable principles relating to
enforceability.

 

(c)                                  After giving effect to the transactions
contemplated by this Amendment, no Default or Event of Default exists or would
result from the consummation of the transactions contemplated by this Amendment.

 

Section 5. Reference to and Effect on the Security Agreement.

 

(a)                                 The Security Agreement (as amended by this
Amendment), and all other Documents, are and shall continue to be in full force
and effect and is hereby in all respects ratified and confirmed.  This Amendment
shall be a “Document” for purposes of the definition thereof in the Revenue
Sharing and Securities Purchase Agreement.

 

(b)                                 The execution, delivery and effectiveness of
this Amendment shall not be construed to discharge or otherwise affect the
Obligations or any other obligations of the Grantors accrued or otherwise owing
under the Revenue Sharing and Securities Purchase Agreement, the Security
Agreement or any other Document, shall not operate as a waiver of any right,
power or remedy of any party under any of the Documents, nor constitute an
amendment or waiver of any other provision of any of the Documents, except as
expressly provided herein.

 

Section 6.  Further Assurances.  Each of the parties will, promptly upon the
request of the Collateral Agent from time to time, execute, acknowledge,
deliver, file and record all such instruments and notices, and take all such
other action, as the Collateral Agent deems necessary or advisable to carry out
the intent and purposes of this Amendment and the Security Agreement (as amended
hereby).

 

Section 7.  Governing Law.  This Amendment and the rights and obligations of the
parties hereunder shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York, except to the extent that
the validity or perfection of the security interest or the remedies hereunder in
respect of any Collateral are governed by the law of a jurisdiction other than
the State of New York.

 

Section 8.  Incorporation by Reference.  The waiver of jury trial and the
submission to jurisdiction set forth in Section 12 of the Security Agreement
shall be incorporated herein by reference mutatis mutandis.

 

2

--------------------------------------------------------------------------------


 

Section 9.  Miscellaneous.  This Amendment may be executed in counterparts, each
of which when so executed will be deemed to be an original and all of which when
taken together will constitute one and the same agreement.  Delivery of an
executed signature page to this Amendment by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Amendment.
Section and subsection headings used herein are for convenience of reference
only, are not part of this Amendment and are not to affect the construction of,
or to be taken into consideration interpreting, this Amendment. If any provision
of this Amendment shall be declared invalid or unenforceable, the parties hereto
agree that the remaining provisions of this Amendment shall continue in full
force and effect.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

Grantor:

 

 

MARATHON PATENT GROUP, INC.

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

MOTHEYE TECHNOLOGIES, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

SAMPO IP, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

RELAY IP, INC.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

CYBERFONE SYSTEMS, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

VANTAGE POINT TECHNOLOGY, INC.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

CRFD RESEARCH, INC.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

E2E PROCESSING, INC.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

[Signature Page to First Amendment to Security Agreement]

 

--------------------------------------------------------------------------------


 

LOOPBACK TECHNOLOGIES, INC.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

LOOPBACK TECHNOLOGIES II, INC.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

SIGNAL IP, INC.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

HYBRID SEQUENCE IP, INC.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

SYNCHRONICITY IP LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

SOEMS ACQUISITION CORP.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

IP LIQUIDITY VENTURES ACQUISITION LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

IP LIQUIDITY VENTURES, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

SARIF BIOMEDICAL ACQUISITION LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

[Signature Page to First Amendment to Security Agreement]

 

--------------------------------------------------------------------------------


 

SARIF BIOMEDICAL LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

SELENE COMMUNICATION TECHNOLOGIES ACQUISITION LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

SELENE COMMUNICATION TECHNOLOGIES, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

DA ACQUISITION LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

DYNAMIC ADVANCES, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

CLOUDING CORP.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

TRAVERSE TECHNOLOGIES CORP.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

TLI ACQUISITION CORP.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

TLI COMMUNICATIONS LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

[Signature Page to First Amendment to Security Agreement]

 

--------------------------------------------------------------------------------


 

MEDTECH GROUP ACQUISITION CORP.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

ORTHOPHOENIX, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

TLIF, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

3D NANOCOLOR CORP.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

BISMARCK IP INC.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

MAGNUS IP GMBH

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

MUNITECH IP S.À.R.L.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

VERMILION PARTICIPATIONS (TO BE RENAMED MARATHON ADVISORS SA)

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

 

MARATHON VENTURES S.À.R.L.

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Print Name and Title

 

 

 

[Signature Page to First Amendment to Security Agreement]

 

--------------------------------------------------------------------------------


 

NYANZA PROPERTIES (TO BE RENAMED PG TECHNOLOGIES S.A.R.L.)

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

MARATHON IP GMBH

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

MEDTECH DEVELOPMENT DEUTSCHLAND GMBH

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

SYNCHRONICITY IP GMBH

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

TLI COMMUNICATIONS GMBH

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

[Signature Page to First Amendment to Security Agreement]

 

--------------------------------------------------------------------------------


 

 

Collateral Agent:

 

 

 

DBD Credit Funding, LLC

 

 

 

 

 

By:

 

Title:

 

[Signature Page to First Amendment to Security Agreement]

 

--------------------------------------------------------------------------------